Guerry, J.
The defendant was convicted of receiving stolen property knowing it to be stolen. The burglary was shown. The plea of guilty of the principals was put in evidence, and a part of the property was shown to have been found in the possession of defendant. It became a question for the jury whether such possession was satisfactorily explained. The jury found against the defendant. No error of law is complained of. There was no abuse of discretion in overruling the motion for new trial.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.